Citation Nr: 1438149	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  07-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the Veteran's claim of entitlement to service connection for chronic lumbosacral strain (claimed as lower back pain).  The Veteran filed a notice of disagreement dated in March 2007 and the RO issued a statement of the case dated in August 2007.  The Veteran submitted his substantive appeal in September 2008.  

In March 2014, this matter was remanded for additional development.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's pre-induction Report of Medical History dated in March 1968 
referenced a history of localized muscular back pain.  In addition, a February 1969 treatment note indicated that the Veteran was seen for paravertebral muscle spasm.  The Veteran's pre-induction examination dated in March 1968 and his September examination dated in April 1970 were both silent with respect to any back condition.  

The Veteran was afforded a VA examination dated in April 2014.  He was diagnosed with degenerative disc disease and degenerative joint disease of the thoracic and lumbar spine.  The Veteran reported aching middle and lower back in approximately 1969 without injury.  The examiner noted that the Veteran was involved in a motor vehicle accident in the late 1990s and approximately 2000.  He was rear-ended both times.  The examiner, after reviewing the Veteran's electronic claims file, stated that the diagnosed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, as there was no evidence of thoracolumbar pain in service or within one year of separation.  The examiner did not mention the Veteran's complaints regarding his back noted on his pre-induction medical history or in his service treatment records, and offered no opinion regarding a possible preexisting back problem or whether such condition may have been aggravated by military service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As such, this matter should be remanded for further opinion.  

Upon remand, updated medical records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, a March 2007 statement is construed as a notice of disagreement with the initial rating for malaria awarded in an April 2006 rating decision.  A statement of the case has not yet been issued.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).


Accordingly, the case is REMANDED for the following action:


1. Issue a statement of the case on the issue of 
entitlement to an initial compensable rating for 
malaria.  Only if the Veteran perfects an appeal 
should this issue be certified to the Board.
			
2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his claimed disability.  Updated VA treatment records should be obtained.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Forward the Veteran's claims file to an appropriate examiner for review and preparation of an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed. 

(a)  Identify any current back disorder.

 (b)  Please state whether the diagnosed back disability clearly and unmistakably both (i) preexisted the Veteran's entry into active service, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  In this regard, the examiner is asked to comment on the Veteran's pre-induction Report of Medical History, dated in March 1968, that referenced a history of localized muscular back pain, and the February 1969 treatment note indicating that the Veteran was seen for paravertebral muscle spasm.

(c)  If the diagnosed back disability did not clearly and unmistakably preexist the Veteran's service (or if preexisting disability was clearly and mistakably NOT aggravated), is at least as likely as not (probability of 50 percent or more) that any such disorder was (i) incurred in or related to any incident, disease, or injury during service?  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.   A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



